Citation Nr: 1017153	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to a compensable rating for left ear hearing 
loss.

4.  Entitlement to a compensable rating for vasomotor 
rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to 
September 1977 and from September 1979 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for tinnitus and right ear hearing loss, and 
continued previously assigned noncompensable ratings for left 
ear hearing loss and vasomotor rhinitis.

The issue of entitlement to service connection for right ear 
hearing loss and entitlement to a compensable rating for left 
ear hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran identified experiencing tinnitus within one 
year after separation from service, which was consistent with 
his military occupational specialty.

3.  Vasomotor rhinitis is manifested by chronic stuffiness 
and watery discharge without any objective evidence of polyps 
or any obstruction of either nasal passage.


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the 
Veteran's favor, tinnitus is presumed to have been incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for a compensable rating for vasomotor 
rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
tinnitus and an increased rating for vasomotor rhinitis was 
received in August 2004.  Thereafter, he was notified of the 
general provisions of the VCAA by the Pittsburgh RO in 
correspondence dated in November 2004.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist him in completing his claims, identified his duties 
in obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  Thereafter, the claims were reviewed and a statement 
of the case was issued in March 2006.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in June 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with his claims file.  He has 
also been provided with VA audiological and nose, sinus, 
larynx, pharynx examinations to assess the current nature and 
etiology of his claimed tinnitus and vasomotor rhinitis 
disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period. 

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis - Tinnitus

The Veteran contends that he has bilateral tinnitus due to 
exposure to acoustic trauma during military service.

His DD Form 214 (Separation from Service) for his first 
period of service listed his military occupational specialty 
(MOS) as weapons mechanic; his MOS from his second period of 
service was listed as aircraft armanment systems craftsman.

Service treatment records were silent for any complaints of 
tinnitus.  In a hearing conservation examination report dated 
in February 1996, he denied any ringing in his ears.

In a post-service September 1996 VA audiological examination 
report to evaluate his original claim for bilateral hearing 
loss, he stated that he has a mild, bilateral, periodic, 
ringing-type tinnitus.

In a VA treatment note dated in November 2000, he denied 
ringing in his ears.

In a VA ENT (ear, nose, and throat) note dated in June 2004, 
he reported occasional tinnitus that was intermittent and 
rare.

His claim for service connection for tinnitus was received on 
August 31, 2004.

In a VA audiological examination report dated in April 2005, 
he complained of a moderate, bilateral, periodic, ringing-
type tinnitus noted several times every day.  History of 
onset was unclear.  The diagnosis included a complaint of 
periodic bilateral tinnitus.

Resolving all doubt in favor of the appellant, the Board 
finds that the Veteran's current tinnitus disability is 
related to service because he identified experiencing 
tinnitus on VA examination in September 1996, approximately 
one year after separation from service, and his tinnitus 
disability is consistent with his MOS as an aircraft 
armanment systems craftsman during his second period of 
service from September 1979 to July 1996.   See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, service 
connection for tinnitus is warranted effective August 31, 
2004, the date his claim was received.

Increased Rating - Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

652
2
Allergic or vasomotor rhinitis:
Ratin
g

With polyps
30

Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side
10
38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).

The Veteran's application for an increased (compensable) 
rating was received in August 2004.  Pursuant to 38 C.F.R. 
§ 3.400(o), the Board will examine the record to determine 
whether within the year prior to the August 2004 receipt of 
the application for a higher rating, it was "factually 
ascertainable" that an increase in disability had occurred.  
Thus, the Board must review the evidence from August 2003 and 
subsequent to determine whether a compensable rating was 
merited for ulcerative vasomotor rhinitis during any 
applicable time period.

	(CONTINUED ON NEXT PAGE)



Factual Background and Analysis - Vasomotor Rhinitis

The Veteran contends that his vasomotor rhinitis is more 
severely disabling.  

VA treatment records reflected compliance with medication for 
vasomotor rhinitis, but did not contain any complaints or 
findings related to any polyps or nasal obstruction.

In a VA nose, sinus, larynx, and pharynx examination report 
dated in April 2005, the Veteran complained of year-round 
chronic nasal stuffiness, which he believed might be 
allergies.  He denied any speech impairment, headaches, 
allergy attacks, or periods of incapacitation.  He stated 
that he has a constant running of the nose with occasional 
interference with his breathing.  He reported that he works 
as a liquor store attendant and had not missed any work due 
to his problems.  Reported objective findings included watery 
discharge and no polyps.  A paranasal sinus x-ray series was 
performed with the examination.  The impression was negative 
examination of the paranasal sinuses.

After a review of the evidence of record, the Board finds 
that the Veteran's bilateral vasomotor rhinitis disability is 
manifested by chronic stuffiness and watery discharge without 
any objective evidence of polyps or any obstruction of either 
nasal passage.  Therefore, a compensable rating is not 
warranted because there is no objective evidence of any 
polyps (the criterion for a 30 percent rating) or any 
obstruction of either nasal passage (a criterion for a 10 
percent rating).  Therefore, the claim for a compensable 
rating for vasomotor rhinitis must be denied.

The Board acknowledges the Veteran and his representative's 
contentions that his vasomotor rhinitis disability is more 
severely disabling.  However, the objective medical evidence 
demonstrates that his vasomotor rhinitis disability does not 
meet the criteria for a compensable disability rating.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a compensable rating for vasomotor rhinitis.  
Therefore, entitlement to an increased rating for vasomotor 
rhinitis is not warranted, and the claim must be denied.  The 
Board has considered staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
the Veteran's employment as a liquor store attendant or 
frequent periods of hospitalization related to this vasomotor 
rhinitis disability that would take the case outside the norm 
so as to warrant the assignment of an extraschedular rating.  
In this regard, the Veteran specifically denied any 
interference with his work, and objective medical findings 
are not indicative of any unusual or marked interference with 
his employment (i.e., beyond that contemplated in the 
assigned noncompensable rating).  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for tinnitus is allowed 
effective August 31, 2004, subject to the law and regulations 
governing the criteria for award of monetary benefits.

Entitlement to a compensable rating for vasomotor rhinitis is 
denied.


REMAND

As an initial matter, the provisions of the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), are applicable to this appeal.  

The Veteran contends that he has a current right ear hearing 
loss disability caused by acoustic trauma in service or by 
his service-connected left ear hearing loss.

His claim for right ear hearing loss was denied in an October 
1996 rating decision because he was not shown to have right 
ear hearing loss for VA compensation purposes on VA 
examination in September 1996.  A subsequent VA audiological 
evaluation dated in June 2004 and VA examination findings 
from April 2005 reflect that he now has right ear hearing 
loss for purposes of laws administered by VA under 38 C.F.R. 
§ 3.385.  The April 2005 VA examiner opined that it is not as 
least as likely as not (double negative?) that the drop in 
hearing is secondary to current service-connected hearing 
loss.  Unfortunately, he did not address whether the 
Veteran's current right ear hearing loss disability was 
related to service on a direct basis or provide any medical 
rationale to support his opinion.  Therefore, the AMC/RO 
should schedule the Veteran for an additional VA audiological 
evaluation to evaluate his hearing acuity in both ears and to 
provide a medical opinion regarding the etiology of his right 
ear hearing loss.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the left ear, because the issue of a compensable 
rating for left ear hearing loss may be affected by the issue 
of service connection for right ear hearing loss, it will be 
held in abeyance pending completion of the additional 
development and readjudication requested on the service 
connection for right ear hearing loss issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for hearing loss.  Of 
particular interest are VA treatment 
records dated from November 2005 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

2.  After all outstanding pertinent 
records have been obtained and associated 
with the claims file, the Veteran should 
be scheduled for a VA audiological 
examination to evaluate the current 
nature of his bilateral hearing loss and 
the etiology of his right ear hearing 
loss.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for a review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Audiology, 
changed on October 10, 2008.  The 
examiner should include a comprehensive 
history of occupational and recreational 
noise exposure before, during, and after 
service.

Following a thorough review of the claims 
folder and interview and examination of 
the Veteran, the examiner is asked to 
provide a medical opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
right ear hearing loss was either (a) 
directly caused or aggravated by military 
service, or (b) caused or aggravated by 
the Veteran's service-connect left ear 
hearing loss disability.  Sustainable 
reasons and bases (medical analysis and 
rationale) are to be included with the 
opinion, including a discussion of any 
alternative etiology of any right ear 
hearing loss.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


